                                                                                                                          Case 2:20-cv-01512-APG-BNW Document 15
                                                                                                                                                              14 Filed 09/29/20
                                                                                                                                                                       09/25/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        JPMorgan Chase Bank, N.A.
                                                                                                                      8

                                                                                                                      9
                                                                                                                     10                          UNITED STATES DISTRICT COURT

                                                                                                                     11                                 DISTRICT OF NEVADA

                                                                                                                     12 LAURA MARSCHECK,                              CASE NO. 2:20-cv-01512-APG-BNW
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                           JOINT MOTION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                      EXTEND TIME FOR JPMORGAN
                                                                                                                     14 v.
                                                                                                                                                                      CHASE BANK, N.A. TO RESPOND TO
                                                                                                                     15 EQUIFAX INFORMATION SERVICES,                 PLAINTIFF’S COMPLAINT
                                                                                                                        LLC; LEXISNEXIS RISK SOLUTIONS;
                                                                                                                     16 JPMORGAN CHASE BANK, N.A.; BANK (Second Request)
                                                                                                                        OF THE WEST
                                                                                                                     17
                                                                                                                              Defendants.
                                                                                                                     18
                                                                                                                     19

                                                                                                                     20          Defendant JPMorgan Chase Bank, N.A.’s (Chase) response to Plaintiff Laura
                                                                                                                     21 Marscheck’s complaint currently is due September 29, 2020. Chase has requested,

                                                                                                                     22 and Plaintiff has agreed, that Chase has up to and including October 13, 2020 to

                                                                                                                     23 respond to Plaintiff’s complaint, to provide time for Chase and Plaintiff to continue

                                                                                                                     24 discussing a potential early resolution of the claims asserted against Chase.

                                                                                                                     25
                                                                                                                     26                              [Continued on following page.]
                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40546921 v1
                                                                                                                          Case 2:20-cv-01512-APG-BNW Document 15
                                                                                                                                                              14 Filed 09/29/20
                                                                                                                                                                       09/25/20 Page 2 of 2



                                                                                                                      1           This is the second request for such an extension, and it is made in good faith

                                                                                                                      2 and not for purposes of delay.

                                                                                                                      3 Dated: September 25, 2020

                                                                                                                      4 BALLARD SPAHR LLP                                KRIEGER LAW GROUP
                                                                                                                      5
                                                                                                                        By: /s/ Lindsay Demaree                          By: /s/ Shaina R. Plaksin
                                                                                                                      6 Joel E. Tasca                                    David H. Krieger
                                                                                                                        Nevada Bar No. 14124                             Nevada Bar No. 9086
                                                                                                                      7 Lindsay Demaree                                  500 N. Rainbow Blvd., Suite 300
                                                                                                                        Nevada Bar No. 11949                             Las Vegas, NV 89107
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900             (702) 848-3855
                                                                                                                        Las Vegas, Nevada 89135                          dkrieger@krigerlawgroup.com
                                                                                                                      9
                                                                                                                        Attorneys for Defendant                          Matthew I. Knepper
                                                                                                                     10 JPMorgan Chase Bank, N.A.                        Nevada Bar No.12796
                                                                                                                                                                         Shaina R. Plaksin
                                                                                                                     11                                                  Nevada Bar No. 13935
                                                                                                                                                                         Knepper & Clark
                                                                                                                     12                                                  5510 S. Fort Apache Rd., Suite 30
                                                                                                                                                                         Las Vegas, NV 89148
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                         Attorneys for Plaintiff
                                                                                                                     14

                                                                                                                     15

                                                                                                                     16
                                                                                                                                                                  ORDER
                                                                                                                     17
                                                                                                                                                                  IT IS SO ORDERED:
                                                                                                                     18
                                                                                                                     19
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     20

                                                                                                                     21                                                         September 29, 2020
                                                                                                                                                                  DATED:
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40546921 v1                        2
